Citation Nr: 0732376	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1986 in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The issue of the entitlement to service connection for PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDING OF FACT

The veteran does not have current residuals of a left hip 
injury which was first manifest in service or is otherwise 
related to any in-service occurrence or event. 


CONCLUSION OF LAW

Residuals of a left hip injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter dated September 2002, he was notified of 
the information and evidence needed to substantiate and 
complete his claim.  He was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also told to submit 
any medical reports in his possession.  The VCAA letter was 
sent to him prior to the RO's March 2003 decision that is the 
basis for this appeal.  
 
The Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  No further notice is needed as to any 
disability rating or effective date matters.  Any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot as service connection for residuals 
of a left hip injury, discussed supra, has been denied.  
Therefore, VA's duty to notify the veteran has been satisfied 
and there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 
 
The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Although he has not 
been afforded an examination, the Board has determined that 
the evidence warrants the conclusion that a remand for an 
examination is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells 
v. Principi,  327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
claims file does not currently contain competent evidence 
showing that the claimed condition is related to the 
veteran's service.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

II.  Service Connection for Left Hip Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that he was treated for left hip pain for a 
pulled muscle on four occasions during service, namely in 
January 1981, February 1981, March 1981, and March 1985.  
There were no subsequent follow-up treatments, and a January 
1986 retirement examination report indicates no abnormalities 
of the left hip. 
 
Subsequent to service, the veteran was seen at a VA medical 
center for complaints of left hip pain in August 2002.  The 
examiner found that the left hip demonstrated no fracture or 
subluxation, that the joint spaces were well preserved, and 
that the soft tissue was unremarkable.  The examiner's 
impression was that of a normal left hip.  Moreover, the 
Board notes that pain is not a disability for VA purposes in 
the absence of a disease or injury to which the pain can be 
connected by medical evidence.  See Sanchez-Benitez v. 
Principi, 259 F.3d (Fed. Cir. 2001). 

The Board is aware of the June 2003 private doctor's letter; 
however, the doctor merely referenced the left hip injury 
while discussing the veteran's degenerative disk disease.  
The doctor noted:  "[t]here was mention of his associated 
left hip pain that he did not receive compensation for."  
The doctor did not opine as to the etiology of the left hip 
injury; therefore, the letter cannot be considered a nexus 
opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative); see also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).  
 
To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed left hip injury.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4). 
 
In this case, however, there is no medical evidence 
confirming the left hip injury, let alone medical evidence 
linking the veteran's claimed disorder to service, and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 
 
The only evidence in the  record supporting the veteran's 
claim is his own lay opinion as to the cause of the left hip 
injury.  The veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation. 
 
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a left 
hip injury, and this appeal must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left hip injury is 
denied.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2006). 

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish the claimed 
stressor actually varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2006).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2006). 

Here, the service personnel records show that the veteran was 
awarded the Republic of Vietnam Gallantry Cross with Palm 
Citation.  While the award is not in and of itself indicative 
that the veteran himself engaged in combat, it does indicate 
that the veteran could have engaged in combat with the enemy.  
See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996).  
The Republic of Vietnam Gallantry Cross with Palm Citation 
was awarded by the Republic of Vietnam to units for valorous 
combat achievements.  Id. at 76, C7.5.2.4.  However, the 
narrative citation for the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation to which the veteran is 
entitled is not of record.  Such a citation may provide 
evidence that the veteran actually engaged in combat with the 
enemy or may confirm one of his alleged in-service stressors. 

The Board also observes that the veteran has reported having 
numerous in-service stressors, including being subjected to 
mines, small arms fire, rockets, and mortar fire, as 
indicated by the June 2003 service stressor letter.  However, 
the RO indicated in the October 2003 SOC that the veteran did 
not provide sufficient detail regarding his alleged in-
service stressors, and as such, no attempt was made by VA to 
corroborate these stressors identified by the veteran.  
Therefore, the veteran should be requested to provide any 
additional details necessary to corroborate his claims (i.e. 
approximate dates of the claimed attacks), and the RO should 
then attempt to verify these claimed in-service stressors.  
Specifically, the veteran should provide the full names, 
dates (at least month and year), places, and units of 
assignment (battalion or company level).  The Board notes 
that the veteran has provided the majority of this 
information in his June 2003 stressor letter, namely that he 
arrived in Vietnam in June 1969, he served with the 167 
Signal Company, 54th Battalion, Pleiku in support of the 
173rd Air Borne Brigade, the attacks occurred between a 60 
mile stretch from Pleiku to his primary landing zone (LZ) 
English, and that he departed Vietnam in June 1970.  
Therefore, the RO should conduct a search to verify the 
claimed stressor and to obtain the narrative citation for the 
Republic of Vietnam Gallantry Cross with Palm regardless of 
whether the veteran supplements with additional information.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
the veteran did engage in combat with the enemy, the RO 
should provide the veteran with a VA examination to determine 
whether he currently has PTSD and whether it is related to a 
verified in-service stressor. 

As additional action by the RO may be fruitful in either 
obtaining the veteran's service personnel records or 
documenting information that the records cannot be obtained, 
the Board determines that further development is warranted.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The notice letter 
should include evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2  Using the unit assignment information 
and other details provided in the 
stressor letter, the RO should contact 
the National Personnel Records Center 
(NPRC), the U.S. Army & Joint Services 
Records Research Center (JSRRC), or any 
other appropriate agency, and request the 
narrative citation for the Republic of 
Vietnam Gallantry Cross with Palm to 
which the veteran is shown entitled, as 
reflected in his personnel records.  

If the search efforts for the citation 
narrative are negative, documentation 
from that facility, to that effect, 
should be placed in the claims folder.

3.  If the RO determines that the 
preponderance of the evidence is against 
the veteran's claim that he engaged in 
combat with the enemy, the RO should 
contact the veteran and offer him the 
opportunity to provide any additional 
information he can remember regarding his 
claimed stressors as well as inform him 
of the importance of providing as much 
detail as possible.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as the approximate dates to 
which the claimed stressors occurred,  
the names of any casualties and 
identifying information concerning any 
other individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details. 

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary, a copy 
of the veteran's DD 214 and all 
associated service documents should be 
sent to the JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315- 3802, or any other appropriate 
agency for verification of the alleged 
stressful events in service.  The JSRRC 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search of 
unit and organizational histories should 
be consulted in an effort to verify 
attacks and casualties if deemed 
necessary. 

5.  If an in-service stressor or combat 
participation is verified, the veteran 
should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO should 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in- service stressor has resulted 
in the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


